 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEXANDER VALLEJO, individually                     Case No.: 3:20-cv-01788-AJB-AHG
     and on behalf of others similarly situated,
12
                                        Plaintiff,       ORDER:
13
     v.
                                                         (1) DENYING PLAINTIFF’S MOTION
14
     STERIGENICS U.S., LLC, a Delaware                   TO REMAND, (Doc. No. 9); AND
15   limited liability company; and DOES 1
     through 50, inclusive,                              (2) GRANTING DEFENDANT’S
16
                                     Defendant.          MOTION TO DISMISS AND/OR
17                                                       STRIKE THE COMPLAINT WITH
                                                         LEAVE TO AMEND, (Doc. No. 4)
18
19         This is a putative wage and hour class action under the California Labor Code.
20   Before the Court are two motions. Plaintiff Alexander Vallejo (“Plaintiff”) seeks for the
21   Court to remand the action to state court, arguing that Defendant Sterigenics U.S., LLC
22   (“Defendant”) failed to satisfy the amount-in-controversy requirement of the Class Action
23   Fairness Act (“CAFA”), 28 U.S.C. §1332(d). Defendant opposed the motion to remand.
24   (Doc. No. 13.) In addition, Defendant filed a motion to dismiss and/or strike the Complaint.
25   (Doc. No. 4.) The motion to dismiss and/or strike is opposed by Plaintiff. (Doc. No. 8.)
26   Because the Court finds the amount-in-controversy requirement is met, the Court DENIES
27   Plaintiff’s motion to remand. As for the motion to dismiss and/or strike, the Court
28   GRANTS Defendant’s motion, but provides for LEAVE TO AMEND.
                                                     1
                                                                             3:20-cv-01788-AJB-AHG
 1   I.     BACKGROUND
 2          Defendant is in the hazardous waste service industry, providing sterilization
 3   solutions. (Doc. No. 1-3 ¶ 16.) Defendant employed Plaintiff as an hourly-paid, non-
 4   exempt Machine Operator from approximately January 2012 through January 2018. (See
 5   id. ¶ 17.) Plaintiff originally filed the action in San Diego Superior Court, as Case No. 37-
 6   2020-00027438-CU-OE-CTL. (Id.) The lawsuit was brought on behalf of “[a]ll current and
 7   former non-exempt employees of any of the Defendants within the State of California at
 8   any time commencing four (4) years preceding the filing of the complaint up until the time
 9   that notice of the certified class action is provided to the class.” (Id. ¶ 12.) Plaintiff asserts
10   eight causes of action against Defendant: (1) failure to pay overtime (Cal. Lab. Code
11   §§ 510, 1198); (2) unpaid meal period premiums (Cal. Lab. Code §§ 226.7, 512, subd. (a));
12   (3) unpaid rest period premiums (Cal Lab. Code § 226.7); (4) unpaid minimum wage
13   violations (Cal. Lab. Code §§ 1194, 1197, 1197.1); (5) waiting time penalties (Cal. Lab.
14   Code §§ 201–203); (6) itemized wage statement penalties (Cal Lab. Code § 226, subd. (a));
15   (7) failure to reimburse expenses (Cal. Lab. Code §§ 2800, 2802); and (8) violation of
16   California Business and Professions Code § 17200. (Doc No. 1–3.) On September 11,
17   2020, Defendant timely removed the action. (Doc. No. 1.) Plaintiff filed the instant motion
18   alleging the Complaint fails to meet the minimum amount-in-controversy necessary for
19   jurisdiction under CAFA. Defendant also filed a motion to dismiss and/or strike the
20   Complaint. This order follows.
21   II.   PLAINTIFF’S MOTION TO REMAND
22         A.     Legal Standard
23         CAFA gives federal courts jurisdiction over certain class actions if the class has at
24   least 100 members, the parties are minimally diverse, and the amount-in-controversy
25   exceeds $5 million. See U.S.C. §1332(d)(2), (5)(B); Standard Fire Ins. Co. v. Knowles,
26   568 U.S. 588, 592 (2013). Plaintiff only challenges the amount-in-controversy element. As
27   such, the Court will only address that issue.
28
                                                     2
                                                                                  3:20-cv-01788-AJB-AHG
 1         A class action that meets CAFA standards may be removed to federal court. 28
 2   U.S.C. § 1441(a). Unlike the general presumption against removal, “no antiremoval
 3   presumption attends cases invoking CAFA.” Dart Cherokee Basin Operating Co., LLC v.
 4   Owens, 135 S.Ct. 547, 554 (2014). In fact, Congress intended CAFA jurisdiction to be
 5   “interpreted expansively.” Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th
 6   Cir. 2015).
 7         Under CAFA, the burden of establishing removal jurisdiction rests on the removing
 8   party. See Washington v. Chimei Innolux Corp., 659 F.3d 842, 847 (9th Cir. 2011) (citing
 9   Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 685 (9th Cir. 2006)). A removing
10   defendant need only include a plausible allegation that the amount in controversy exceeds
11   the jurisdictional threshold, and the defendant’s amount in controversy allegation should
12   be accepted if not contested by the plaintiff or questioned by the court. See Dart Basin
13   Operating Co. v. Owens, 135 S.Ct. 547, 554 (2014). If, however, “a defendant’s assertion
14   of the amount in controversy is challenged . . . both sides submit proof and the court
15   decides, by a preponderance of the evidence whether the amount-in-controversy
16   requirement has been satisfied.” Id. (citing 28 U.S.C. § 1446(c)(2)(B)); Rodriguez v. AT &
17   T Mobility Servs. LLC, 728 F.3d 975, 978 (9th Cir. 2013). Under the preponderance of the
18   evidence standard, a defendant must establish “that the potential damage could exceed the
19   jurisdictional amount.” Rea v. Michaels Stores Inc., 742 F.3d 1234, 1239 (9th Cir. 2014)
20   (quoting Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 397 (9th Cir. 2010)).
21         A defendant’s notice of removal need only include a plausible allegation that the
22   amount in controversy exceeds the jurisdictional threshold and need not contain evidentiary
23   submissions. Owens, 135 S.Ct. at 554. Where, as here, a complaint does not specify the
24   damages sought, the defendant must prove it is more likely than not the amount in
25   controversy exceeds $5,000,000. Coleman v. Estes Express Lines, Inc. 730 F. Supp. 2d
26   1141, 1148 (2010). A defendant is not obligated to research, state, and prove a plaintiff’s
27   damages, but the defendant must use facts to support its allegation. Korn v. Polo Ralph
28   Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008).
                                               3
                                                                             3:20-cv-01788-AJB-AHG
 1         B.     Discussion
 2         The parties dispute the “amount in controversy” element of CAFA jurisdiction.
 3   While Plaintiff asserts that the amount in controversy is less than five million dollars,
 4   Defendant contends that the amount in controversy for CAFA jurisdiction is at least
 5   $7,731,414.41, broken down as follows:
 6                     Meal Period & Rest Period Premiums:          $2,769,820.69
 7                     Unpaid Overtime (through Aug. 5, 2020):      $2,057,704.79
 8                     Liquidated Damages:                          $788,808.56
 9                     Wage Statement Penalties:                    $433,500.00
10                     Waiting Time Penalties:                      $278,964.00
11                     Unreimbursed Business Expenses:              $156,588.00
12                     Injunctive Relief:                           Not included
13                     Sub-Total:                                   $6,485,386.04
14                     Attorneys’ Fees (25%)                        $1,246,028.37
15                     TOTAL:                                       $7,731,414.41
16
17   (Doc. No. 13 at 25.)
18                1.     Plaintiff’s Meal and Rest Break Claims (Second and Third Causes
19                of Action)
20         In order to determine whether Defendant has shown that the Court has CAFA
21   jurisdiction, the Court will need to review the amount in controversy for each of Plaintiff’s
22   claims. The Court first turns to the amount in controversy calculations regarding Plaintiff’s
23   meal and rest break claims. Defendant argues that the amount in controversy of Plaintiff’s
24   meal and rest break claims are approximately $2,769,820.69. (Id.) California Labor Code
25   § 226.7(b) provides that “[a]n employer shall not require an employee to work during a
26   meal or rest or recovery period.” The penalty for violation of section 226.7(b) is “one
27   additional hour of pay at the employee’s regular rate of compensation for each workday
28   that the meal or rest or recovery period is not provided.” Cal. Labor Code § 226.7(c).
                                                 4
                                                                              3:20-cv-01788-AJB-AHG
 1   “Every employer shall authorize and permit all employees after a work period of not more
 2   than five (5) hours to take a meal period of not less than thirty (30) minutes.” Cal. Code
 3   Regs. tit. 8, § 11140.
 4          In the Complaint, Plaintiff demands “one (1) hour of pay at each employee’s regular
 5   rate of compensation for each workday that a meal [and rest] period was not provided.”
 6   (Doc. No. 1-3 ¶ 11, 18.) Plaintiff alleges, “Defendant routinely failed to provide legally
 7   compliant meal periods to Plaintiff and the Class at their regular rate of pay when a meal
 8   period was missed, short, late, and/or interrupted.” (Id. ¶ 24.) As for rest breaks, Plaintiff
 9   asserts “Defendants have implemented policies and practices which prohibited Plaintiff
10   and the Class from taking timely and duty-free rest periods.” (Id. ¶ 25.) The Complaint
11   details, “Defendants systematically disregarded their own written policies regarding the
12   provision and timing of rest periods for Plaintiff and the Class.” (Id. ¶ 26.)
13          The Complaint does not specify the damage amount sought for these violations. (Id.)
14   In the Notice of Removal, Defendant asserts that the proper amount for these violations is
15   $2,769,820.69. (Id. ¶ 34.) To determine this total, Defendant multiplied: the number of
16   violations per week (five premium1 payments total per week, per employee (5)); the
17   average hourly payrate of class members ($20.41); and the number of workweeks in the
18   statutory period 2 (27,141.80). (Id.) Defendant and Plaintiff do not dispute the duration of
19   the statutory period or the average hourly pay rate of the class members. Rather, Plaintiff
20   asserts Defendant’s use of a 50% violation rate i.e., five premium payments total per week,
21   per employee, is unsubstantiated by evidence. Defendant responds Plaintiff’s “allegations
22   alone are sufficient to support a 100% violation rate for meal and rest break claims,” and
23   that application of a 50% violation rate is “not only reasonable, but conservative in light of
24
25
     1
26     In California, employees are entitled to one hour of “premium pay” for each day during which a meal
     period violation occurs and one hour of “premium pay” for each day during which a rest period violation
27   occurs. See Cal. Lab. Code § 226.7(c).
     2
        The putative class members were collectively employed for a total of approximately 27,141.80
28   workweeks between August 5, 2016 and August 13, 2020. (Doc. No. 1-2 ¶ 8.)
                                                       5
                                                                                      3:20-cv-01788-AJB-AHG
 1   Plaintiff’s broad allegations.” (Doc. No. 13 at 10.) Plaintiff disagrees, arguing it would be
 2   more reasonable to accept that every putative class member experienced one meal period
 3   and one rest period violation every workweek (instead of five as Defendant argues). Using
 4   Plaintiff’s numbers, the amount in controversy for unpaid meal period and rest period
 5   premiums would be $1,107,928.28.
 6         In determining the appropriate violation rate, the Court looks first to the allegations
 7   in the Complaint. See Ibarra, 775 F.3d at 1197. A removing defendant “must inevitably
 8   rely on some assumptions to support removal; a removing defendant is not required to go
 9   so far as to prove plaintiff’s case for him by proving the actual rates of violation.” Feao v.
10   UFP Riverside, LLC, No. CV173080PSGJPRX, 2017 WL 2836207, at *5 (C.D. Cal. June
11   29, 2017) (citations omitted). Here, the Complaint offered no guidance as to the frequency
12   of the alleged violations, only that Defendant had “a policy and practice” of “regular” and
13   “routine” meal and rest period violations. Consequently, in its Notice of Removal,
14   Defendant assumed a 50% violation rate, i.e., five premium payments total per week, per
15   employee, for the duration of the statutory period. Based on the Complaint’s broad
16   allegations that Defendant had “a policy and practice” of meal and rest period violations, a
17   50% violation rate is reasonable and does not significantly depart from rates other courts
18   have found sensible under similar circumstances. See Alvarez v. Office Depot, Inc., No.
19   CV177220PSGAFMX, 2017 WL 5952181, at *3 (C.D. Cal. Nov. 30, 2017) (finding
20   reasonable a 60 percent violation rate for claims relating to missed meal and rest periods
21   when the complaint is indeterminate with respect to violation rates); Feao, 2017 WL
22   2836207,       at   *5   (similar);   Stanley   v.   Distribution   Alternatives,   Inc.,   No.
23   EDCV172173AGKKX, 2017 WL 6209822, at *2 (C.D. Cal. Dec. 7, 2017) (finding
24   appropriate assumed violation rates of “three missed rest breaks, and three missed meal
25   breaks per week” where the complaint offers no guidance as to the frequency of these
26   violations).
27         In sum, Defendant’s calculations as to the potential meal and rest period violations
28   are thus based on actual employee data which shows that there are approximately 233
                                              6
                                                                                3:20-cv-01788-AJB-AHG
 1   putative class members, and that each putative class member would have been eligible for
 2   meal periods and rest periods based on their regular schedule. Accordingly, Defendant’s
 3   assumptions are appropriate, and Defendant has proven the meal and rest break premium
 4   amounts in Plaintiff’s meal and rest break claims are approximately $2,769,820.69 by a
 5   preponderance of the evidence.
 6                2.     Plaintiff’s Overtime and Minimum Wage Claims (First and
 7                Fourth Causes of Action)
 8         Defendant argues that the damages at issue with regard to Plaintiff’s overtime and
 9   minimum wage claims is around $2,057,704.79. (Doc. No. 13 at 25.) California Labor
10   Code § 1194 provides that “any employee receiving less than the legal minimum wage or
11   the legal overtime compensation applicable to the employee is entitled to recover in a civil
12   action the unpaid balance of the full amount of this minimum wage or overtime
13   compensation, including interest thereon[.]” As to the first claim for relief, Plaintiff
14   contends, “Defendant intentionally and willfully failed to pay overtime wages owed to
15   Plaintiff and the other Class Members.” (Doc. No. 1-3 ¶ 47.) Plaintiff seeks, “unpaid
16   overtime compensation, as well as interests, costs, and attorneys’ fees.” (Doc. No. 1–3
17   ¶ 49.) As to the fourth claim, Plaintiff asserts, “Defendant regularly failed to pay minimum
18   wage to Plaintiff and the other Class Members as required pursuant to California Labor
19   Code sections 1194, 1197, and 1197.1.” (Id. ¶ 72.)
20         Plaintiff contends that the $2,057,704.79 amount for these claims is exorbitant.
21   Defendant’s estimation is calculated as 27,141.80 workweeks x $30.62 (1.5 x $20.41
22   hourly rate) x 2.5 hours of off-the-clock work per workweek. At issue between the parties
23   is the assumption that each employee worked at least 2.5 hours of unpaid overtime per
24   week. Plaintiff advocates that it would be more reasonable to accept that putative class
25   members experienced one hour of unpaid overtime work for every workweek. (Doc. No. 9
26   at 23.) Defendants respond that 2.5 hours of unpaid overtime is appropriate because
27   Plaintiff’s allegations reflect three different theories of liability: (1) unpaid overtime based
28   on off-the-clock work; (2) unpaid overtime based on employees working through thirty
                                               7
                                                                                3:20-cv-01788-AJB-AHG
 1   minute meal periods while clocked out; and (3) unpaid overtime based on unlawful
 2   rounding. (Doc. No. 13 at 17.)
 3         Looking towards the language of the Complaint, Plaintiff alleges that Defendant
 4   “regularly” failed to pay all overtime compensation and at least a minimum wage owed to
 5   Plaintiff and the class when they worked in excess of eight hours in a single work day
 6   and/or forty hours in a single work week. (Doc. No. 1-3 ¶ 31, 33.) But Defendant has not
 7   established, by a preponderance of the evidence, that the metric of 2.5 hours of unpaid
 8   overtime is a reasonable assumption. Defendant argues that it is not obligated to
 9   “extensively comb through its business records at this early stage to try and prove
10   Plaintiff’s case for him.” (Doc. No. 13 at 13.) While this is true, Defendant must
11   nevertheless base their calculations on reasonable assumptions. Defendant’s reliance on
12   the term “regularly” and Plaintiff’s multiple theories of liability points to no more in
13   support of its contention. Without further support, the Court is in agreement with Plaintiff,
14   and other courts, that one hour of unpaid overtime per week is a more proper assumption
15   based on the Complaint’s reference to the “regular” violation of overtime and minimum
16   wage laws. See, e.g., Smith v. Brinker Int’l, Inc., 2010 WL 1838726, at *4 (N.D. Cal. May
17   5, 2010) (“Defendants have failed to provide any evidence relating to either plaintiff’s
18   actual earnings or number of hours worked, asking the court to assume that each plaintiff
19   worked an additional 2.5 hours each day in order to reach the amount-in-controversy
20   threshold”); Blevins v. Republic Refrigeration, Inc., No. CV 15-04019 MMM (MRWx),
21   2015 WL 10709682 (C.D. Cal. Sep. 28, 2015) (one hour of unpaid overtime per week
22   “reasonable” based on plaintiffs’ allegations that defendant “regularly” miscalculated
23   overtime); see also Garza v. Brinderson Constructors, Inc., No. 15-CV-02661-RMW,
24   2016 WL 1298390, at *3 (N.D. Cal. Apr. 4, 2016) (defendant’s “assumption of one
25   violation per week is reasonable based on the allegations of the SAC” that defendant
26   regularly failed to provide rest breaks and had a “pattern and practice” of failing to provide
27   those breaks). As such, $831,081.92 (27,141.80 workweeks x $30.62 [1.5 x $20.41] x 1
28   hour [of off-the-clock work per workweek]) is a more appropriate amount in controversy.
                                               8
                                                                               3:20-cv-01788-AJB-AHG
 1         Moreover, because Plaintiff additionally seeks liquidated damages on the minimum
 2   wage claim, this amount should also factor into the amount in controversy analysis. See
 3   Cal. Labor Code § 1194.2(a) (“[A]n employee shall be entitled to recover liquidated
 4   damages in an amount equal to the wages unlawfully unpaid and interest thereon.”);
 5   Graham v. IFCO Systems N.A., Inc., 2017 WL 1243498, at *8 (C.D. Cal. Mar. 3, 2017)
 6   (considering liquidated damages part of the amount in controversy). At the very minimum,
 7   the Court calculates liquidated damages as $315,523.43 (calculated as 27,141.80
 8   workweeks x 1 hour per week of unpaid wages x $11.625 3).
 9                3.       Wage Statement Penalties
10         Plaintiff seeks recovery based on Defendant’s alleged failure to provide accurate
11   itemized wage statements. (Doc. No. 1-3 ¶¶ 82–87. Defendant estimates that the amount
12   in controversy for non-compliant wage statements is $433,500.00 as “there were
13   approximately 170 Putative Class Members employed during the twenty-six (26) pay
14   periods between August 5, 2019 and August 5, 2020.” (Doc. No. 1-3 ¶ 38.) Plaintiff
15   concedes that the claims for non-compliant wage statements are barred by the one-year
16   statute of limitations, and agrees to withdraw these claims as Plaintiff “never was entitled
17   to recover that amount” thus “the suit cannot involve the necessary amount” for removal.
18   (Doc. No. 9 at 31.)
19         But Plaintiff is incorrect because “[t]he amount of controversy is tested at the time
20   of removal, not as increased or decreased due to later events.” Killion v. AutoZone Stores
21   Inc., 2011 WL 590292 (C.D. Cal. Feb. 8, 2011) (disregarding later statute of limitation
22   arguments for amount in controversy purposes); Ellison v. Autozone, Inc., 2012 WL
23   5177478 (9th Cir. 2012) (“Where, as here, jurisdiction was proper at the time of removal,
24   subsequent dismissal or transfer of class claims does not defeat the court’s CAFA
25
26
27   3
       The Court draws this amount from Defendant’s Notice of Removal, which estimated the weighted
     average of California minimum wage rate between 2016 and 2020 for companies with more than 25
28   employees. (Doc. No. 1 at 11 n.5.)
                                                   9
                                                                               3:20-cv-01788-AJB-AHG
 1   jurisdiction over remaining individual claims.”). Thus, Plaintiff may not unilaterally decide
 2   to dismiss the claim at this stage in the hopes of reducing the amount in controversy.
 3   Because Plaintiff does not otherwise dispute the reasonableness of the amount in damages
 4   for the wage statement claims, the Court finds that Defendant’s estimate of $433,500.00
 5   proper for the instant motion.4
 6                  4.     Plaintiff’s Waiting Time Penalties Claim
 7          Plaintiff contends that Defendant “intentionally and willfully failed to pay Plaintiff
 8   and other Class Members who are no longer employed by Defendants all of their wages,
 9   earned and unpaid, including but not limited to minimum wages, straight time wages, and
10   overtime wages, within seventy-two (72) hours of their leaving Defendants’ employ.”
11   (Doc. No. 1-3 ¶ 77.) An employer’s failure to timely pay wages owed pursuant to California
12   Labor Code §§ 201 or 202 results in a penalty of the employee’s wages for every day that
13   it is late, up to a maximum of thirty days’ wages. See Cal. Labor Code § 203.
14          Defendant approximates that the amount in controversy for waiting time penalties
15   for failure to timely pay final wages should be calculated at a 100% violation rate for a
16   total of $278,964.00 (63 former employees that were terminated within the class period x
17   $18.45 average hourly rate x 8 hours/day x 30 days of waiting time). Plaintiff takes issue
18   with the 100% violation rate, arguing Defendant’s calculation is entirely speculative. (Doc.
19   No. 9 at 26.) However, as discussed above, the Court has concluded that Defendant
20   adequately supports violations of the California Labor Code for at least one hour of unpaid
21   overtime per five-day work period, as well as at least five unpaid rest and one unpaid meal
22   break. These reasonably assumed violations would support the waiting time penalties in
23   the amount Defendant calculates.
24
25
     4
26     The California Labor Code provides for recovery of “the greater of all actual damages or fifty dollars
     ($50) for the initial pay period in which a violation occurs and one hundred dollars ($100) per employee
27   for each violation in a subsequent pay period, not exceeding an aggregate penalty of four thousand dollars
     ($4,000).” Cal. Lab. Code § 226(e). Defendant calculates $433,500.00 in damages by (170 employees x
28   $50) + (170 employees x 25 pay periods x $100).
                                                        10
                                                                                        3:20-cv-01788-AJB-AHG
 1         Other district courts have likewise concluded that allegations of the willful failure to
 2   timely pay final wages (based on alleged overtime and meal and rest break violations) were
 3   sufficient to support estimations of waiting time penalties at a 100% rate. See, e.g., Ford v.
 4   CEC Entm’t, Inc., No. CV 14-01420 RS, 2014 WL 3377990 (N.D. Cal. July 10, 2014)
 5   (“Assuming a 100% violation rate is thus reasonably grounded in the complaint. . . .
 6   Because no averment in the complaint supports an inference that these sums were ever
 7   paid, Ford cannot now claim class members may be awarded less than the statutory
 8   maximum.”). Plaintiff does not offer any alternative calculation for waiting time penalties.
 9   While the burden of proof rests with Defendant, “if [the] defendant’s asserted amount in
10   controversy is challenged, ‘both sides submit proof and the court decides, by a
11   preponderance of the evidence, whether the amount-in-controversy requirement has been
12   satisfied.’” Ibarra, 775 F.3d at 1197. Plaintiff has not rebutted Defendant’s evidence nor
13   has Plaintiff provided any evidence to suggest that the payments were ever provided. Thus,
14   Defendant’s estimate of $278,964.00 in waiting time penalties is proper.
15                5.     Plaintiff’s Unreimbursed Business Expenses Claim
16         Plaintiff argues that Defendant’s calculation of $156,588.00 in unreimbursed
17   business expenses is arbitrary and speculative. (Doc. No. 9 at 27.) Plaintiff’s claim for
18   unreimbursed business expenses alleges that, “[t]hroughout the time period . . . Defendants
19   failed to reimburse Plaintiff and the Class for all necessary business-related expenses,
20   including but not limited to the us[e] of their personal cell phones and vehicles for work-
21   related duties.” (Doc. No. 1-3 ¶ 38.) The contention that Defendant’s calculations are
22   unsupported is wrong. Notwithstanding the Complaint’s inclusion of other unreimbursed
23   business expenses, Defendant made assumptions based on only the allegation of
24   unreimbursed cell phone bills. Defendant assumed that each employee incurred cell phone
25   expenses of $25 per month, or $300 per year. Based on the total putative class size of 233
26   employees and the total workweeks of 27,141.80, Defendant calculated the amount-in-
27   controversy to be about $156,588 for unreimbursed business expenses. This amount is not
28
                                                  11
                                                                               3:20-cv-01788-AJB-AHG
 1   unreasonable and is supported by a preponderance of the evidence given that the Complaint
 2   alleges other expenses owed.
 3                6.     Attorney’s Fees
 4         “[A] court must include future attorneys’ fees recoverable by statute or contract
 5   when assessing whether the amount-in-controversy requirement is met. The defendant
 6   retains the burden, however, of proving the amount of future attorneys’ fees by a
 7   preponderance of the evidence.” Fritsch v. Swift Transportation Co. of Arizona, LLC, 899
 8   F.3d 785, 788, 794 (9th Cir. 2018). Plaintiff seeks reasonable attorneys’ fees pursuant to
 9   his first (overtime), second (meal periods), fourth (minimum wages), seventh (business
10   expenses), and eight (unfair competition) claims for relief. Here, Defendant asks the Court
11   to use the percentage-of-recovery method to calculate the attorneys’ fees in controversy at
12   the rate of 25%. This amounts to $1,246,028.37. Defendant applies attorneys’ fees only to
13   the following causes of action: (1) meal and rest periods; (2) overtime; and (3) business
14   expenses.
15         Here, Defendant does not submit evidence to justify the proposed 25% rate for
16   attorneys’ fees in controversy. Rather, it argues that the 25% rate constitutes a reasonable
17   assumption of attorneys’ fees based on Ninth Circuit precedent as a matter of law.
18   However, the Ninth Circuit has rejected calculation of attorneys’ fees in controversy for
19   purposes of CAFA at a 25% rate as a matter of law, and held instead that “the defendant
20   must prove the amount of attorneys’ fees at stake by a preponderance of the evidence,”
21   noting that courts “may not relieve the defendant of its evidentiary burden by adopting a
22   per se rule for one element of the amount at stake in the underlying litigation.” Fritsch, 899
23   F.3d at 796 (emphasis added). Although Defendant provides very little to support a 25%
24   fee calculation, the Court can rely on its “own knowledge of customary rates and [its]
25   experience concerning reasonable and proper fees.” Id. at 795 (quoting Ingram v.
26   Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011)). In the Court’s experience, Plaintiff brings
27   a typical California wage and hour case in which courts in this Circuit would likely apply
28
                                                  12
                                                                               3:20-cv-01788-AJB-AHG
 1   the 25% benchmark rate.5 See Cortez v. United Nat. Foods, Inc., No. 18-CV-04603-BLF,
 2   2019 WL 955001, at *7 (N.D. Cal. Feb. 27, 2019) (citing several other wage and hour cases
 3   using the 25% benchmark). Accordingly, the Court will apply a 25% benchmark to
 4   Plaintiff’s (1) meal and rest periods; (2) overtime; and (3) business expenses claims. The
 5   calculation will be 25% of the potentially recoverable amount of $3,757,490.61
 6   ($2,769,820.69 (meal and rest claims) + $831,081.92 (unpaid overtime claims) +
 7   $156,588.00 (business expenses claim)). Thus, the Court will use the amount of
 8   $939,372.65 as attorneys’ fees.
 9                  7.     Conclusion
10          Based on all the reasons provided above, the Court calculates the amount in
11   controversy as follows:
12
13                       Meal Period & Rest Period Premiums:                 $2,769,820.69
14                       Unpaid Overtime (through Aug. 5, 2020):             $831,081.92
15                       Liquidated Damages:                                 $315,523.43
16                       Wage Statement Penalties:                           $433,500.00
17                       Waiting Time Penalties:                             $278,964.00
18                       Unreimbursed Business Expenses:                     $156,588.00
19                       Injunctive Relief:                                  Not included
20                       Sub-Total:                                          $4,785,478.04
21                       Attorneys’ Fees (25%)                               $939,372.65
22                       TOTAL:                                              $5,724,850.69
23
24
25
26
27
     5
       The Court notes, however, that notwithstanding the Court’s determination today, nothing in this order is
28   to be construed as a guarantee that Plaintiff will be able to recover attorneys’ fees at a 25% rate.
                                                        13
                                                                                        3:20-cv-01788-AJB-AHG
 1          As demonstrated, Defendant has proved, by a preponderance of the evidence, that
 2   the amount in controversy exceeds 5 million dollars. Therefore, Plaintiff’s motion to
 3   remand is DENIED.
 4   III.   DEFENDANT’S MOTION TO DISMISS
 5          Having found that the Court has CAFA jurisdiction over this instant action, the Court
 6   will turn to Defendant’s motion to dismiss and/or strike the Complaint.
 7          A.    Legal Standard
 8          A motion to dismiss should be granted only where a plaintiff’s complaint lacks a
 9   “cognizable legal theory” or sufficient facts to support a cognizable legal theory. Shroyer
10   v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). Allegations
11   in the complaint are only entitled to the presumption of truth if they contain “sufficient
12   allegations of underlying facts to give fair notice and to enable the opposing party to defend
13   itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Detailed factual
14   allegations are not required, but factual allegations “must be enough to raise a right to relief
15   above the speculative level.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).
16          “A plaintiff’s obligation to prove the ‘grounds’ of his ‘entitle[ment] to relief’
17   requires more than labels and conclusions, and a formulaic recitation of the elements of a
18   cause of action will not do.” Twombly, 550 U.S. at 555. “[W]here the well-pleaded facts
19   do not permit the court to infer more than the mere possibility of misconduct, the complaint
20   has alleged—but it has not show[n]—that the pleader is entitled to relief.” Ashcroft v. Iqbal,
21   556 U.S. 662, 679 (2009) (internal quotation marks omitted). Establishing a complaint’s
22   plausibility is a “context-specific” endeavor that requires courts to “draw on . . . judicial
23   experience and common sense.” Eclectic Props. E., LLC v. Marcus & Millichap Co., 751
24   F.3d 990, 996 (9th Cir. 2014).
25          B.    Discussion
26                1.     Sufficiency of the Complaint
27          Defendants request dismissal of Plaintiff’s entire Complaint based on the failure to
28
                                                   14
                                                                                3:20-cv-01788-AJB-AHG
 1   allege sufficient facts under Rule 12(b)(6). Defendant contends that besides the dates of
 2   Plaintiff’s employment, his position title, and the fact that he was an hourly-paid, non-
 3   exempt employee, no factual support exists in the Complaint. (See Doc. No.1-3 ¶¶ 17–18.)
 4   In reply, Plaintiff argues that it has provided adequate factual support by pointing to the
 5   very allegations Defendant contends to be threadbare.
 6         Plaintiff fails to meet the minimum pleading requirements for each of the claims he
 7   asserts. In each claim, Plaintiff follows the same pattern of stating various obligations
 8   California law imposes upon employers, and providing a legal conclusion that Defendant
 9   violated those laws. As one example relevant to Plaintiff’s overtime claim, Plaintiff starts
10   by stating, “California Labor Code section 510 codifies the right to overtime compensation
11   at one-and-one-half times the regular hourly rate for hours worked in excess of eight (8)
12   hours in a day or forty (40) hours in a week or for the first eight (8) hours worked on the
13   seventh day of work. . . .” (Doc. No. 1-3 ¶ 45.) Then, Plaintiff alleges “[d]uring the relevant
14   time period, Plaintiff and the other Class Members regularly worked in excess of eight (8)
15   hours in a day, and/or in excess of forty (40) hours in a week.” (Id. ¶ 46.) That claim is
16   followed by the allegation that, “[d]uring the relevant time period, Defendants intentionally
17   and willfully failed to pay overtime wages owed to Plaintiff and the other Class Members.”
18   (Id. ¶ 47.) Then finally, Plaintiff concludes “Defendants’ failure to pay Plaintiff and the
19   other Class Members the unpaid balance of overtime compensation, as required by
20   California laws, violates the provisions of California Labor Code sections 510 and 1198,
21   and is therefore unlawful.” (Id. ¶ 48.)
22         “Although plaintiffs in these types of cases cannot be expected to allege ‘with
23   mathematical precision,’ the amount of overtime compensation owed by the employer, they
24   should be able to allege facts demonstrating there was at least one workweek in which they
25   worked in excess of forty hours and were not paid overtime wages.” Landers v. Quality
26   Commc’ns, Inc., 771 F.3d 638, 646 (9th Cir. 2014), as amended (Jan. 26, 2015). In the
27   employment class action context, courts have also repeatedly rejected similar allegations
28   that simply “recite[] the statutory language setting forth the elements of the claim, and then
                                                   15
                                                                                3:20-cv-01788-AJB-AHG
 1   slavishly repeat[] the statutory language as to the purported factual allegations.” Deleon v.
 2   Time Warner Cable LLC, No. CV 09-2438 AG RNBX, 2009 WL 9426145, at *3 (C.D.
 3   Cal. July 17, 2009); Weigele v. FedEx Ground Package Sys., No. 06–CV–1330 JLS (POR),
 4   2010 WL 4723673 (S.D. Cal. Nov. 15, 2010) (dismissing complaint alleging that
 5   “Defendant required the Plaintiffs to work overtime without lawful compensation” and that
 6   “Defendant required Plaintiffs to work . . . without being given a 30–minute meal period
 7   for shifts of at least five hours and second 30–minute meal periods for shifts of at least ten
 8   hours . . . .”); Anderson v. Blockbuster Inc., No. 2:10–cv–00158–MCE–GGH, 2010 WL
 9   1797249 (E.D. Cal. May 4, 2010) (dismissing complaint alleging that “Plaintiff and class
10   members consistently worked in excess of eight hours in a day, in excess of 12 hours in a
11   day and/or in excess of 40 hours in a week.”).
12         In light of these deficiencies, the Court dismisses the Complaint WITH LEAVE
13   TO AMEND.
14                2.     Plaintiff’s Sixth Claim for Relief is Time-Barred
15         Defendant argues Plaintiff’s sixth cause of action improperly seeks time-barred
16   statutory penalties. (Doc. No. 4 at 19.) Claims seeking statutory penalties have a one-year
17   statute of limitations. See Cal. Code Civ. Proc. § 340(a). Here, Plaintiff is requesting “the
18   greater of [his] actual damages . . . or an aggregate penalty not exceeding four thousand
19   dollars” pursuant to Section 226(e). (Doc. No. 1-3 ¶ 86.) Plaintiff does not dispute the
20   untimeliness of his claim, and in fact concedes that his claim is time-barred in his motion
21   to remand. (Doc. No. 9 at 9 n.1 (“Upon further review of the Complaint and applicable
22   statute of limitations, Plaintiff agrees to dismiss his sixth cause of action (violation of Labor
23   Code § 226(a)), without prejudice, as this claim is subject to the one (1) year statute of
24   limitation, and Plaintiff has alleged his employment with Defendant ended more than one
25   year before the Complaint was filed, in 2018.”).
26         As such, the Court will dismiss Plaintiff’s sixth claim for failure to provide accurate
27   wage statements pursuant to Labor Code Section 226(a) WITHOUT LEAVE TO
28   AMEND.
                                                    16
                                                                                 3:20-cv-01788-AJB-AHG
 1                3.     Plaintiff’s Fourth and Seventh Claims for Relief
 2         In his fourth cause of action, Plaintiff alleges that Defendant failed to pay minimum
 3   wages to Plaintiff and putative class members and demands statutory wage penalties
 4   pursuant to Labor Code Section 1197.1. (Doc. No. 1-3 ¶¶ 72–73.) In his seventh cause of
 5   action, Plaintiff seeks penalties under Labor Code Section 2802 for unreimbursed business
 6   expenses. (Id. ¶¶ 13(k), 86, 89.) Claims seeking statutory penalties have a one-year statute
 7   of limitations. See Cal. Code Civ. Proc. § 340(a). As California Labor Code Sections
 8   1197.1 and 2802 provide for statutory penalties, and as Plaintiff failed to bring his claims
 9   within the one-year statute of limitations, he is barred from seeking statutory penalties
10   pursuant to Sections 1197.1 and 2802. These requests for penalties are STRICKEN from
11   the Complaint.
12                4.     Plaintiff’s Claims for Injunctive Relief
13         Lastly, Defendant asks the Court to either dismiss or strike Plaintiff’s injunctive
14   relief request pursuant to California Labor Code Section 226(g) (relating to accurate and
15   itemized wage statements) and California Business and Professions Code Section 17200,
16   et seq. (the “UCL”). (Doc. No. 4 at 22.) Defendant argues that as a former employee of
17   Defendant’s, Plaintiff lacks standing to sue for injunctive relief. Defendant is correct.
18         The Supreme Court has held that “plaintiffs no longer employed by [a defendant]
19   lack standing to seek injunctive or declaratory relief against its employment practices.”
20   Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011); Milligan v. Am. Airlines, Inc., 327
21   F. App'x 694, 696 (9th Cir. 2009) (“[Plaintiff] does not have standing to seek injunctive
22   relief under Section 226(g).”). Similarly, the Ninth Circuit has held in cases specifically
23   arising under the UCL that injunctive relief is precluded as a matter of law for plaintiffs no
24   longer employed by defendant companies. Ellis v. Costco Wholesale Corp., 657 F.3d 970,
25   986 (9th Cir. 2011). Accordingly, Plaintiff’s claim for injunctive relief under Labor Code
26   Section 226(g) and the UCL is DISMISSED WITHOUT LEAVE TO AMEND.
27   IV.   CONCLUSION
28         For all the reasons stated herein, the Court DENIES Plaintiff’s motion to remand
                                                 17
                                                                               3:20-cv-01788-AJB-AHG
 1   the action. (Doc. No. 9.) Defendant’s motion to dismiss and/or strike is GRANTED. (Doc.
 2   No. 4.) However, the Court GRANTS Plaintiff leave to file an Amended Complaint
 3   consistent with this order. If he so chooses, Plaintiff must file any Amended Complaint
 4   within fourteen (14) days of this order.
 5
 6         IT IS SO ORDERED.
 7   Dated: June 29, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                18
                                                                         3:20-cv-01788-AJB-AHG
